Citation Nr: 0433949	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  99-22 094A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, including a nervous disorder with memory loss and 
insomnia, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, with chronic colds, cough, and hoarse voice, 
including due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach disorder 
with diarrhea, including due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, 
including due to an undiagnosed illness.
7.  Entitlement to service connection for a nerve injury with 
numbness, including due to an undiagnosed illness.

8.  Entitlement to service connection for bilateral hip and 
leg neuropathy, including due to an undiagnosed illness.

9.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for injury due to a VA EMG test.

10.  Entitlement to service connection for hair loss, 
including due to an undiagnosed illness.

11.  Entitlement to service connection for muscle and joint 
pain, including due to an undiagnosed illness.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.  In addition, he joined the Army National 
Guard in April 1980 and was ordered to active duty in Support 
of Operation Desert Shield/Storm from December 1990 to June 
1991.  He received, among other awards, the Southwest Asia 
Service Medal with Bronze Service Star.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The first, a November 
1997 decision of the Philadelphia RO and Insurance Center, 
denied the veteran's claims for service connection for a skin 
disorder, respiratory disorder, and chronic fatigue syndrome, 
all claimed as due to an undiagnosed illness.  The second, a 
January 2003 decision of the New York RO, denied the 
veteran's claims for service connection for a stomach 
disorder with diarrhea, nerve injury with numbness, nervous 
disorder with memory loss and insomnia, headaches, hair loss, 
muscle and joint pain, and bilateral hip and leg neuropathy, 
all claimed as due to an undiagnosed illness.  In its January 
2003 decision, the RO also denied claims for compensation 
under 38 U.S.C.A. § 1151 due to a leg neuropathy and pain as 
a result of an EMG performed at a VA Medical Center (VAMC), 
and for a TDIU.

The Board notes that the veteran initially requested, but 
subsequently waived, in a June 2002 Statement in Support of 
Claim (VA Form 21-4138), a travel Board hearing.  38 C.F.R. 
§ 20.704(e) (2002).

The Board will decide all the claims except for the TDIU 
claim, which will be addressed in the REMAND portion of the 
decision following the Order.  The DTIU claim will be sent to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, and the veteran will be notified if further 
action is required on his part concerning this claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of the claims decided herein.

2.  The veteran had active military service in the Southwest 
Theater of operations during the Persian Gulf War.

3.  The medical evidence of record is at least in equipoise 
as to whether the veteran has chronic fatigue syndrome, which 
cannot be attributed to any known clinical diagnosis.

4.  The medical evidence of records is at least in relative 
equipoise as to whether the veteran has a psychiatric 
disorder, which cannot be attributed to any known clinical 
diagnosis.

5.  The veteran's skin disorders are attributable to known 
clinical diagnoses, and the medical evidence indicates that 
the skin disorders the veteran experienced during service 
were acute and transitory, or preexisted service and were not 
aggravated thereby.

6.  Some of the veteran's respiratory-related problems 
manifested prior to his service in the Persian Gulf and were 
not aggravated by service, and those that manifested 
thereafter were either attributable to a known clinical 
diagnosis or were acute and transitory.

7.  The veteran's stomach disorder and diarrhea are 
attributable to his ulcerative colitis, which first 
manifested after his initial period of active service and 
prior to his April 1980 enlistment in the Army National 
Guard, and there is no competent, probative medical evidence 
of record indicating that the ulcerative colitis was 
aggravated by the veteran's military service.

8.  The competent medical evidence of record indicated that 
the veteran does not suffer from frequent headaches due to an 
undiagnosed illness or otherwise, and, to the extent that the 
veteran claims he does, such headaches preexisted service and 
were not aggravated thereby.

9.  The competent medical evidence of record indicates that 
the veteran does not have a current nerve injury with 
numbness.

10.  The competent medical evidence of record indicates that 
the veteran does not have bilateral hip or leg neuropathy.

11.  The competent medical evidence of record indicates that 
there is no bilateral hip or leg neuropathy or any other 
disorder that is due to the December 1996 EMG performed on 
the veteran at a VAMC.

12.  There is no competent medical evidence of any disorder 
involving hair loss of the veteran's upper and lower 
extremities due to an undiagnosed illness or otherwise 
related to service.

13.  The veteran's muscle and joint pain are attributable to 
a known clinical diagnosis, degenerative joint disease, and 
there is no medical evidence showing they are related to 
service.


CONCLUSIONS OF LAW

1.  The veteran has chronic fatigue syndrome, a qualifying 
chronic disability that manifested within the applicable time 
period after his Persian Gulf War service, and cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 
1110, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2004).

2.  The veteran psychiatric disorder, which includes a 
nervous condition with memory loss and insomnia, is a 
qualifying chronic disability, became manifest within the 
applicable time period after his Persian Gulf War service, 
and cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2004).

3.  The veteran's skin disorders can be attributed to known 
clinical diagnoses, and were neither due to an undiagnosed 
illness nor incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2004).

4.  A respiratory disorder, including chronic cough, cold, 
and hoarse voice, was neither due to an undiagnosed illness 
nor incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2004).

5.  A stomach disorder, including diarrhea, was neither due 
to an undiagnosed illness nor incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2004).

6.  The veteran does not currently have headaches that were 
due to an undiagnosed illness or incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2004).

7.  The veteran does not currently have a nerve injury with 
numbness due to an undiagnosed illness or that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.317 (2004).

8.  The veteran does not currently have a bilateral hip or 
leg neuropathy due to an undiagnosed illness or that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.317 (2004).

9.  The veteran's does not currently have bilateral hip or 
leg neuropathy that was caused by carelessness, lack of 
proper skill, or error in judgment in VA care, treatment, or 
examination; nor was it the foreseeable result of VA care, 
treatment, or examination.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 
(2004).

10.  The veteran does not currently have a hair loss due to 
an undiagnosed illness or that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.317 (2004).

11.  The veteran does not currently have muscle and joint 
pain due to an undiagnosed illness or that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed the claims being decided on this appeal.  
Specifically, the veteran filed the claims for service 
connection for skin, respiratory, and fatigue disorders in 
August 1991 and they were readjudicated in the November 1997 
decision pursuant to VBA Fast Letter 96-73 (July 16, 1996).  
Similarly, the claims decided in the January 2003 decision 
were, with one exception, first raised in the October 1998 
notice of disagreement with the November 1997 decision, and 
subsequently treated as service connection claims by the RO 
(the hair loss claim was raised separately, in a February 
2000 Statement in Support).  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not decided the claim before that date.  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply 
VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  VA 
had not "decided" the veteran's claims prior to November 9, 
2000 because the RO had yet to issue its January 2003 rating 
decision or June 2004 statement of the case (SOC) and 
supplemental statement of the case (SSOC).  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 115, 119 (2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.  The 
Pelegrini II Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.

As to the claims decided in the January 2003 decision, the RO 
did not take any adjudicative action prior to its July 2001 
and March 2002 VCAA letters, which explained the VCAA's 
application to those claims including additional information 
as to undiagnosed illnesses and Gulf War service.  Thus, in 
compliance with Pelegrini, the RO provided the VCAA 
notification to the veteran prior to its initial adjudicative 
action on the claims decided in the January 2003 decision.

As to the claims decided in the November 1997 decision, there 
was no VCAA notice prior to that decision because the 
decision preceded enactment of the VCAA.  However, as 
explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the claims decided in the November 1997 decision, which took 
place prior to enactment of the VCAA, and, therefore, prior 
to any VCAA notification.  According to Pelegrini II, as 
interpreted by GC, the fact that the RO did not provide VCAA 
notification in these circumstances (nor could it have, as 
the VCAA had not yet been enacted) was not error.  Although 
the RO did not provide VCAA notification prior to its rating 
decision, it did so in its July 2001 and March 2002 VCAA 
letters, prior to its June 2004 SSOC as to these claims.  VA 
thus complied with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's July 2001 
VCAA letter informed the veteran of the application of the 
VCAA to his claims for service connection for hair loss of 
the extremities and bilateral hip and leg neuropathy.  The 
letter also explained how the veteran could establish 
entitlement to benefits based on an undiagnosed illness and 
Persian Gulf War service.  The RO's March 2002 VCAA letter 
also explained the application of the VCAA to the veteran's 
case, and specifically mentioned the claims for service 
connection for skin and respiratory disorders, fatigue, 
headaches, muscle pains, joint pains, neurologic signs and 
symptoms, and sleep disturbances.  The letter also told the 
veteran that it was requesting specific records in connection 
with his § 1151 claim.  The letters also explained what the 
evidence would have to show and the information still needed 
to show it in order to establish entitlement to service 
connection for these disorders, both as diagnosed and 
undiagnosed conditions.  In addition, the letters explained 
the respective responsibilities of the RO and the veteran in 
obtaining this information.  Moreover, the July 2001 letter 
stated: "Tell us about any additional information or 
evidence that you want us to try to get for you."  The March 
2002 letter asked the veteran to provide the RO with copies 
of any private treatment records or any active duty or 
reserve records, in addition to telling him how to assist the 
RO in obtaining such records.  Further, both the June 2004 
SOC and the June 2004 SSOC, which together addressed all of 
the issues being decided on this appeal, included the text of 
38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Thus, the RO complied with the 
VCAA notice content requirements as to all of the issues 
being decided on this appeal, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claim.

In addition, the veteran's Army and Army National Guard 
service medical records (SMRs) are on file, and numerous 
private and VA treatment records and lay statements in 
support of the veteran's claims have been associated with the 
claims file.  In addition, after the veteran indicated that 
Dr. "B." had relevant records, the RO wrote to the veteran 
in October 2002 informing him they had not yet received these 
records, and those records were subsequently associated with 
the claims file.  The veteran was underwent multiple VA 
examinations, including a comprehensive series of VA 
examinations in March and April 2002 addressing the disorders 
associated with all of his claims.  There is no indication 
that any private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

However, the above rules were modified in connection with 
certain claims by the "Persian Gulf War Veterans' Act," Title 
I of the "Veterans' Benefits Improvements Act of 1994," 
Public Law 103-446.  That statute added a new section 1117 to 
Title 38, United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317 (2004).  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  This was later extended to December 
31, 2001. Effective November 9, 2001, however, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  See 38 
C.F.R. § 3.317.  So the veteran is entitled to have his 
claims considered in light of this latest terminal date.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The "Veterans Education and Benefits Expansion Act of 2001" 
amends various provisions of 38 U.S.C.A. §§ 1117, 1118, 
including a complete revision of § 1117(a).  That statute, 
along with 38 C.F.R. § 3.317(a), provide that VA will pay 
compensation to a Persian Gulf veteran with a "qualifying 
chronic disability" that became manifest either during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more during the applicable time 
period, which is now prior to December 31, 2006.  38 U.S.C.A. 
§ 1117(a)(1); 38 C.F.R. § 3.317(a)(1)(i).  38 C.F.R. 
§ 3.317(a)(2) also requires that the qualifying chronic 
disability "cannot be attributed to any known clinical 
diagnosis."

The statute and regulation define "qualifying chronic 
disability" as a chronic disability resulting from any of 
the following (or any combination of any of the following): 
An undiagnosed illness;  a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that VA determines 
warrants a presumption of service- connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  The statute and 
regulation specify chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome as medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317(a)(2)(i)(B).

38 C.F.R. § 3.317(a)(4) defines a "chronic" disability as one 
that has existed for at least 6 months, or has exhibited 
intermittent episodes of improvement or worsening over a 6-
month period.  Additionally, this chronic disability must 
still be exhibited by "objective indications."  38 U.S.C.A. § 
3.317(a)(1).  This includes both "signs," and other 
indicators that are "non- medical," but capable of 
independent verification.  38 C.F.R. § 3.317(a)(3).

38 C.F.R. § 3.317(a)(2)(ii) defines "medically unexplained 
chronic multisymptom illness" as "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  However, "chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  38 C.F.R. § 
3.317(a)(2)(ii).

38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) provide that 
signs or symptoms that may be manifestation of undiagnosed 
illness or unexplained chronic multisymptom illness include, 
but are not limited to:

(1) fatigue (2) unexplained rashes or dermatological signs or 
symptoms (or, as more simply stated by the regulation, signs 
or symptoms involving skin) (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the upper or lower respiratory system (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  The DD Form 
214 and other documents indicate that the veteran falls 
within the definition of Persian Gulf Veteran, and he is 
therefore entitled to claim service connection for qualifying 
chronic disabilities under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 as well as under general service connection 
principles.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  Cf. Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis).  
The Board will address these claims separately.


Chronic Fatigue Syndrome

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

The veteran indicated in his May 1991 responses to a Gulf War 
questionnaire that he did not suffer from fatigue at that 
time.  The veteran claimed in his May 1996 Statement in 
Support, at the February 2000 RO hearing, and elsewhere, that 
he experienced fatigue during and after his Persian Gulf 
service.

At the September 1996 VA examination, the veteran complained 
of chronic fatigue.  There were no findings concerning 
fatigue in the examination report, but the diagnosis section 
of the report stated "Chronic fatigue syndrome."  A June 
1996 letter from Dr. "W." indicates that the veteran had 
symptoms including weakness and excessive fatigue.  A 
neurological examination indicated that the veteran "remains 
normal, although he continues to complain of excessive 
fatigue."  The impression was of possible Gulf War syndrome, 
and the examiner elaborated, "Since the patient did not have 
symptoms prior to the Gulf War, I assume that his symptoms 
are related to a putative toxic exposure.  However, we will 
have to await details on the Gulf War syndrome to see what 
the major and minor criteria are."

At a March 2000 VA environmental examination, the impression 
of the veteran's medical condition included "chronic fatigue 
syndrome," although the basis for this diagnosis was not 
given.

In a May 2000 letter, Dr "W." noted that the veteran had 
numerous other complaints unrelated to the ulcerative 
colitis, including chronic fatigue, diffuse weakness, 
recurrent upper respiratory tract infections, and neurologic 
complaints.  Dr. W related the veteran's opinion that he 
suffered from Persian Gulf Syndrome, but Dr. W did not offer 
his own opinion as to this question.

At a March 2002 VA examination, the examiner noted that the 
veteran indicated that he had less than 50 percent of his 
pre-illness activity for the previous 6 months.  As to the 
criteria for chronic fatigue syndrome, the examiner related 
that the veteran "described" acute onset of the disease, 
and that he: did not have low grade fever; did have 
pharyngitis; had no palpable or tender inguinal, axillary, 
cervical lymph nodes; did have muscle aches and weakness; did 
have fatigue following 24 hours or longer after exercise and 
complained of severe fatigue and restlessness at night with 
his feet; sometimes had headaches; did have migratory joint 
pain; did have a scar on his xiphoid process down to the 
public symphisis where he was resected for ulcerative 
colitis.  As to neuropsychological symptoms, the examiner 
noted that the veteran was seeing a VA psychiatrist and did 
have sleep disturbances.

In his comment, the examiner stated that the veteran met the 
requirements of more than 6 criteria for a diagnosis of 
chronic fatigue syndrome.  Noting that the veteran indicated 
that the fatigue resulted in a greater than 50 percent 
restriction on his daily activities, as well as the previous, 
March 2000 diagnosis of chronic fatigue syndrome, the 
examiner concluded: "The diagnosis on this individual 
reviewing all of the different compensation and pension exams 
for all of the different areas, he does appear to have 
chronic fatigue syndrome."  The examiner also stated: "The 
diagnosis appears to be established on 3/19/02."

Based on the above, the Board will grant the veteran's claim 
for service connection for chronic fatigue syndrome as due to 
an undiagnosed illness because the veteran has a "qualifying 
chronic disability" that became manifest prior to December 
31, 2006 and cannot be attributed to a known clinical 
diagnosis.

The veteran's chronic fatigue syndrome is a "qualifying 
chronic disability" for the following reasons.  First, 
38 U.S.C.A. § 1117 (a)(2)(B) and 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) specifically name chronic fatigue 
syndrome as a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms.  
Second, the veteran's chronic fatigue syndrome has existed 
for at least 6 months, and is therefore "chronic" within 
the meaning of 38 C.F.R. § 3.317(a)(4).

The only question is whether the diagnosis of the veteran's 
chronic fatigue syndrome is based on competent medical 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(Board has the responsibility of weighing medical evidence to 
determine whether it should be credited).  It is not wholly 
clear how much of the March 2002 VA examiner's diagnosis was 
based on the veteran's own relation of his symptoms as 
opposed to those demonstrated on examination.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (conclusion reached by 
health care professional is not probative without a factual 
predicate in the record); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (transcription of lay history does not become 
competent medical evidence merely because the transcriber is 
a medical professional).  Some of the symptoms, such as 
subjective feelings of fatigue and its duration, are 
difficult to demonstrate on examination, and would have to be 
based on the veteran's own statements, but the examiner's 
listing of these symptoms indicates that he found the 
veteran's relation of these symptoms to be credible.  The 
reference to the March 2000 VA environmental examination 
diagnosis of chronic fatigue syndrome indicates that the 
March 2002 examiner reviewed the veteran's medical records, 
but the March 2000 examiner did not give a basis for his 
diagnosis, and there was no other indication in the March 
2000 examination of symptoms of chronic fatigue syndrome.  On 
the other hand, the March 2002 VA examiner indicated that he 
also reviewed all of the other recent VA examinations, and 
his conclusions were at least in part based on this review.  
Considering both the positive and negative aspects of the 
March 2002 VA examination, as well as the other medical 
evidence of record, the Board finds that there is at least as 
much probative medical evidence in support of the diagnosis 
of chronic fatigue syndrome as there is against it.  And, 
there is no affirmative evidence that the chronic fatigue 
syndrome was not incurred during active service in the 
Persian Gulf War, or that it was caused by a supervening 
condition or event, or that it was due to the veteran's 
willful misconduct.

In sum, the evidence is in relative equipoise as to whether 
the veteran has chronic fatigue syndrome, a qualifying 
chronic disability that manifested in the applicable time 
period and cannot be attributed to any known clinical 
diagnosis.  As the evidence only need be about evenly 
balanced, for and against, for the veteran to prevail, 
service connection for chronic fatigue syndrome must be 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




Psychiatric Disorder, including a Nervous Disorder 
with Memory Problems and Insomnia

In the July 1987 report of medical history for his National 
Guard periodic examination, the veteran indicated that he had 
nervous trouble and did not know if he had depression or 
excessive worry.

In the May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation questionnaire, the veteran indicated that 
he did not have nightmares or trouble sleeping.

At a November 1992 VA examination, the veteran indicated that 
he "did not feel right," was depressed, had difficulty 
sleeping, and was having family problems, brought on by his 
wife's illness and death.  The examiner stated that his 
overall impression was that the veteran had developed 
symptoms since being in Saudi Arabia.  He concluded: "I do 
not find psychological reasons to explain the symptoms, as 
they do not appear 'psychogenic.'"  The examiner stated that 
the veteran had been reacting to these symptoms, which he did 
not have when he experienced similar family problems prior to 
his Persian Gulf tour.  The examiner concluded: "I believe 
the best psychiatric diagnosis is an adjustment disorder, as 
a reaction to these undiagnosed symptoms."

An April 1993 VA treatment note indicates that the veteran 
was negative for neurological symptoms.  A September 1993 VA 
medical certificate diagnosed the veteran with anxiety and 
insomnia.

A November 1993 letter from Dr. "F." noted the recent death 
of the veteran's wife, and his complaints of feeling weak and 
overwhelmed by the demands of work and having difficulty 
sleeping.  Dr. F noted that the veteran was not very 
insightful, tended to project and externalize, and "kept 
focusing on his army duty as being the cause of his problems 
in addition to pressures at work."  Noting the veteran's 
complaints at his November 1993 visit, including numbness and 
lack of strength in the legs and, rashes, and a sore throat, 
Dr. F stated that these "medical complaints seem so 
generalized that they do not point to some particular system 
or disease."  The veteran denied depression.  Dr. F stated 
that it was difficult to make an evaluation without further 
neuropsychological testing.

The September 1996 VA examiner stated that the veteran 
presents with a long history of the signs and symptoms of 
major depression including difficulty in falling asleep at 
night with frequent awakenings and early morning rising 
without the ability to fall back asleep.  According to the 
examiner, the veteran fulfilled the criteria for major 
depression in DSM-III-R.  The examiner also stated that the 
veteran fulfills the criteria for psychological factors 
affecting physical disease, but that, "in this case the 
disease is of unknown etiology and could be descriptively 
stated as 'Persian Gulf War Syndrome.'"  The examiner added 
that the veteran probably is not considered employable at 
point due to the intensity of his symptomatology, 
specifically the fatigue that he is somatically preoccupied 
about.  The diagnosis was of major depression and 
psychological factors affecting physical disease.  The GAF 
score was 38.

October 1999 and March 2001 VAOPT notes indicated that the 
veteran had trouble sleeping.

In an April 2002 VA psychiatric examination report, the 
examiner stated that the veteran "currently shows no active 
signs and symptoms of a psychiatric condition."  The 
examiner noted that the veteran had a fairly decent social 
life over the past year, but had not worked during that time.  
The examiner also noted that the veteran had seen a 
psychiatrist for insomnia, but did not take prescribed 
medication or follow up with the psychiatrist.  The veteran 
was alert and oriented to time, place, and person, and 
reported no signs and symptoms of depression, anxiety, or 
psychosis.  He denied suicidal or homicidal ideation and his 
memory was intact.  The veteran's speech and thought 
processes were coherent and logical and he denied panic 
attacks.  No depression or anxiety was noted.  The veteran 
reported having a difficult time falling asleep and 
maintaining sleep, but no other psychiatric symptoms.  As to 
a diagnosis, the examiner noted only that the veteran had the 
diagnosis of anxiety disorder not otherwise specified and a 
Global Assessment of Functioning (GAF) score of 60.

The above medical evidence is conflicting.  The September 
1996 VA examiner indicated that the veteran had a psychiatric 
disorder due to a disease of unknown etiology, i.e., it could 
not be attributed to any known clinical diagnosis.  He also 
described it as "Persian Gulf War" syndrome.  These 
examination conclusions would warrant a finding of service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
because they indicate that the veteran manifested an 
qualifying chronic disability-an undiagnosed illness -
undiagnosed illness after his Gulf War service, which has 
existed for more than six months and cannot be attributed to 
any known diagnosis.  In contrast, the April 2002 VA 
psychiatric examiner found that the veteran showed no active 
signs and symptoms of a psychiatric condition.  Both 
examiners based their conclusions on thorough examinations 
and a review of the veteran's medical records.  In these 
circumstances, the Board finds that the evidence is in 
relative equipoise as to the nature of the veteran's 
psychiatric disorder.  And, there is no affirmative evidence 
that the psychiatric disorder was not incurred during active 
service in the Persian Gulf War, or that it was caused by a 
supervening condition or event, or that it was due to the 
veteran's willful misconduct.  Service connection is thus 
granted for a psychiatric disorder, including a nervous 
disorder with memory loss and insomnia, due to an undiagnosed 
illness.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519-20.


Skin Disorders

In his September 1962 induction examination report of medical 
history, the veteran indicated that he suffered from boils.  
The examining physician indicated that there were no actual 
boils at that time.

A March 1963 treatment note indicates that the veteran had a 
mild and intermittent pruritus rash, which seemed to get 
worse every time he bathed.  The diagnosis was of mild 
folliculitis of the back with a few lesions on the anterior 
chest.

The veteran's June 1964 separation examination report 
indicated that his skin was normal.  The contemporaneous 
report of medical history indicated that the veteran had 
occasional boils but none subsequent to the start of active 
duty.

An October 1992 VA examiner diagnosed the veteran with 
pruritus, possibly secondary to xerosis of the legs, 
excoriation secondary to scratching, and post inflammatory 
hyperpigmentation of the legs.

A December 1992 dermatology clinic treatment note indicated 
that the veteran reported a one year history of pruritic 
"blotchy" eruption that occurs daily and lasts up to two 
hours, but were not palpable.  A cutaneous examination 
revealed no abnormalities except some excoriation on both 
arms.

A January 1993 National Guard treatment record indicates that 
the veteran's skin was normal on examination, and the veteran 
was told to return when the skin condition returned.

The April 1994 National Guard periodic examination noted that 
the veteran's skin contained lesions on the back and neck and 
scattered areas of excoriations.  In a June 1994 letter, Dr. 
"G." stated that he had been treating the veteran for a 
recurrent rash since November 1990.  According to Dr. G, the 
veteran's skin problems continued until the present time, and 
biopsies taken during this time period reveal a non-specific 
dermatitis.  Dr. G. also stated that since his return from 
his Gulf War service, the veteran's skin problems "seem to 
have worsened."

In his May 1996 statement in support, his February 2000 RO 
hearing, and elsewhere, the veteran complained of skin boils 
and blisters resulting from his Persia Gulf service.

A June 1996 letter from Dr. "W." noted chronic skin rashes.  
The September 1996 examiner diagnosed the veteran with 
folliculitis of the skin, xerosis and hyperpigmentation of 
the skin of the lower extremities.

At the March 2000 VA environmental examination, many white 
(de-pigmented) spots were noted over the veteran's forearms 
and legs.

An April 2000 letter from Dr. G indicated that he conducted a 
March 2000 dermatological examination on the veteran.  Dr. G 
had seen the veteran many times beginning in November 1991.  
In 1993, biopsies indicated that the veteran had non-specific 
acute dermatitis.  The veteran again saw Dr. G in 1998 for a 
flare-up of his dermatitis.  At the March 2000 examination, 
the veteran complained of occasional blisters.  Dr. G noted 
subtle atrophy and pigmentary alteration on the veteran's 
arms and legs.  No rash or dermatitis was noted, and there 
was no evidence of folliculitis or infection of any type.

In response to the May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
indicated that he did not have any rash, skin infection, or 
sores.

At the March 2002 VA dermatology examination, the examiner 
noted that the veteran was not receiving any treatment and 
that the symptoms consisted of pruritus.  There was no 
exfoliation and no crusting.  The examiner concluded that 
there was no evidence of skin disease.

Based on the above, service connection must be denied for a 
skin disorder, both as due to an undiagnosed illness and 
general service connection principles.  The various skin 
disorders with which the veteran has been diagnosed are 
attributable to known clinical diagnoses, e.g., non-specific 
dermatitis, pruritus, xerosis, and folliculitis.  Thus, the 
skin disorders can be attributed to known clinical diagnoses 
and are neither undiagnosed illness nor medically unexplained 
chronic multisymptom illnesses.

Moreover, the veteran has not shown that any current skin 
disorder is otherwise related to his military service or was 
aggravated thereby.  Although the veteran had a pruritus 
rash, diagnosed as mild folliculitis, during service, it was 
characterized as mild and intermittent, and the veteran's 
separation examination indicated that his skin was normal.  
Thus, the in-service pruritus rash was acute and transitory 
and not chronic or related to his subsequent skin disorders.  
Moreover, at the time of his induction examination, the 
veteran indicated that he had previously had boils, and the 
physician indicated that there were no boils at that time.  
Similarly, at his separation examination, the veteran 
indicated that he had occasional boils, but indicated that he 
had not had any subsequent to the start of service.  Although 
Dr. G also stated that the veteran's skin problems "seemed 
to have worsened" since his return from the Persian Gulf, 
Dr. G. did not give any reason for this conclusion, and it 
therefore cannot serve as the basis for the conclusion that 
the veteran's skin disorder was aggravated by his military 
service.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(medical opinion inadequate when unsupported by clinical 
evidence).

As to aggravation, the Board notes that service connection 
may not be granted under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 on the basis of aggravation of a pre-existing 
disability.  38 C.F.R. § 3.317(a)(2)(i) specifically provides 
that compensation for disability due to undiagnosed illness 
will only be paid for a qualifying chronic disability 
"resulting from" an undiagnosed illness or combination of 
illnesses.

In sum, the preponderance of the evidence reflects that all 
of the veteran's skin disorders were attributable to known 
clinical diagnoses, and were not related to or aggravated by 
the veteran's military service.  The benefit-of-the-doubt 
doctrine therefore does not apply, and his claim for service 
connection for a skin disorder, including as due to an 
undiagnosed illness, must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 
519-20.


Respiratory Disorder including Chronic Cold, Cough, and 
Hoarse Voice

The April 1980 National Guard enlistment examination, July 
1987 report of medical history, July 1987 treatment notes, 
and February and June 1991 treatment notes refer to ear, 
nose, and throat trouble, with chronic or frequent colds.

In response to the May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
indicated that he did not have a cough or sinus infection.

In an October 1991 letter, Dr. "F." related the veteran's 
statements that he had respiratory problems during his 
participation in the Gulf War.  Dr. F noted that the veteran 
had recently been admitted to the hospital for left upper 
quadrant pain, after which the veteran felt better.  On 
examination, the veteran had wheezing and a hoarse voice.  
Dr. F's impression was that the veteran had asthma.  When Dr. 
F saw the veteran again, his hoarse voice had improved and 
was resolving, and the examination was normal.

Dr. "N." stated in a December 1991 letter that he examined 
the veteran in September 1991, at which time he complained of 
hoarseness and weak voice associated with a cough and 
wheezing, which the veteran indicated began after he returned 
from the Persian Gulf in June 1991 and was more or less 
constant since that time.  On examination, the veteran's 
vocal cords moved well, and there were no lesions, but the 
larynx was inflamed.  Dr. N opined that the inflammation was 
due to coughing, and that once the cause of the coughing was 
resolved, the voice quality should improve and the laryngitis 
disappeared.

At an October 1992 VA examination, the veteran complained of 
intermittent soreness in his left anterior chest, occurring 
approximately once every two months, since his return from 
the Persian Gulf.  The pulmonary and ENT examinations were 
normal, and the diagnosis was of atypical chest pain.

July 1994 lay statements, including from the veteran's father 
and cousin, state that the veteran had respiratory problems 
since his return from the Persian Gulf, whereas he did not 
have them previously.  In a July 1994 statement, the 
veteran's employer indicated that he averaged 55 sick days 
per year since August 1991, whereas prior to that time he 
averaged 5 to 10 sick days per year.

In his May 1996 Statement in Support, the veteran referred to 
the increased frequency of his respiratory problems after his 
Persian Gulf service.

At the September 1996 VA examination, the veteran complained 
of hoarseness and a breathing problem.  Although the ears, 
nose and throat examinations were normal, and the respiratory 
examination, including a chest X-ray, showed the lungs to be 
normal with clear anterior and posterior breath sounds, the 
diagnosis indicated "chronic respiratory condition" without 
elaboration.

An October 1999 VAOPT note indicates that the veteran's lungs 
were clear.

At his February 2000 RO hearing, the veteran stated that his 
indication at his April 1980 National Guard enlistment 
examination and elsewhere that he had colds was a reference 
to normal or routine colds.  He stated that he noticed 
hoarseness while on active duty and noticed other respiratory 
problems thereafter.

At the March 2000 VA environmental examination, the veteran's 
nose had no discharge, his mouth was normal, his throat 
showed no congestion, and his lungs had normal percussion 
note, normal breath sounds, and no rales or ronchi.

Based on the above, service connection for a respiratory 
disorder must be denied both as due to an undiagnosed illness 
and under general service connection principles.  None of the 
medical evidence of record indicates that the veteran's 
alleged respiratory problems first manifested during his 
service in the Persian Gulf or that they have manifested to a 
degree of at least 10 percent since separation from service.

The veteran experienced ear, nose, and throat trouble, with 
chronic or frequent colds, prior to his service in the 
Persian Gulf, and so indicated in connection with his April 
1980 National Guard enlistment examination, although he 
claimed otherwise at the RO hearing.  As noted previously, 
service connection may not be granted for an undiagnosed 
illness on the basis of aggravation of a pre-existing 
disability of such respiratory-related disorders because 
38 C.F.R. § 3.317(a)(2)(i) provides that compensation for 
disability due to undiagnosed illness will only be paid for a 
qualifying chronic disability "resulting from" an 
undiagnosed illness or combination of illnesses.  Moreover, 
the illness or illnesses must have become manifest either 
during active service in the Persian Gulf or after service 
within the prescribed presumptive period.  38 C.F.R. 
§ 3.317(a)(1)(i).  That is not the case here, as the 
veteran's respiratory-related problems manifested prior to 
his Gulf War service by his own admission.

To the extent that the veteran claims respiratory-related 
problems that did manifest during or after his Gulf War 
service, they either resolved or were attributed to known 
causes.  For example, Dr. F noted that the left upper 
quadrant pain for which the veteran was admitted to the 
hospital resolved.  Moreover, Dr. F stated that after 
examining the veteran for wheezing and a hoarse voice, he 
concluded that the veteran had asthma.  Similarly, Dr. N 
found that the veteran's vocal cords were normal, and tat his 
inflamed larynx was due to coughing, which would resolve and 
make his voice quality improve and the laryngitis disappear.  
Moreover, the veteran's statement to Dr. N that his 
hoarseness and weak voice associated with a cough and 
wheezing began after he returned from the Persian Gulf was 
belied by the medical history that he reported at the time of 
his April 1980 enlistment examination.

In addition, the pulmonary and ENT examinations at the 
veteran's October 1992 VA examination were normal, and the 
diagnosis atypical chest pain, suggesting that any 
respiratory problems had resolved by that time.  This 
conclusion is supported by the October 1999 VAOPT note 
indicating that the veteran's lungs were clear and the March 
2000 VA environmental examination findings that the veteran's 
nose, throat, and lungs were normal.

While the September 1996 VA examiner diagnosed the veteran 
with a "chronic respiratory condition," the objective 
medical evidence undercut this diagnosis, as the nose and 
throat examinations were normal and the respiratory 
examination including chest X-ray showed the lungs to be 
normal.  Thus, the Board finds this single notation of 
chronic respiratory disease to be unsupported by clinical 
evidence and, therefore, that it does not warrant a finding 
of a chronic respiratory disease, especially in light of the 
numerous other pieces of evidence indicating otherwise.  
Black v. Brown, 5 Vet. App. at 180.

Further, while the veteran and other lay witnesses, including 
his relatives and employer, were competent to testify that he 
had respiratory problems after his return from the Persian 
Gulf that he did not previously have, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), they are not competent to testify 
as to the etiology of any respiratory problems, as the latter 
requires medical expertise.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

In sum, the probative medical evidence of records indicates 
that the veteran does not suffer from a chronic respiratory 
disease due to an undiagnosed illness or otherwise.  To the 
extent that he has had respiratory disorders including 
chronic cold, cough, and hoarse voice, these disorders have 
been acute and transitory and have not been shown to have 
been related to or aggravated by military service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. at 519-20.


Stomach Disorder/Diarrhea

The SMRs from the veteran's 1962 to 1964, including the 
entrance and separation examinations, are silent as to any 
disorders of the stomach or diarrhea.

At his March 1991 National Guard REFRAD examination, the 
veteran complained of lower abdominal quadrant fullness and 
pain and diarrhea since his gulf deployment.  The veteran 
indicated that he had a history of ulcerative colitis since 
1969.  In his report of medical history for his April 1994 
periodic medical examination, the veteran reported a history 
of ulcerative colitis since 1972.  

Treatment records from the veteran's National Guard and Gulf 
War service contain multiple references to diarrhea and the 
veteran's history of ulcerative colitis.  In the May 1991 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran was asked if he had stomach or belly 
pain, nausea, diarrhea, or bloody bowel movements, and 
indicated that he did.  He explained that he was sore when 
eating food; that he had a history of ulcerative colitis 
since 1969, and complained of left lower quadrant fullness 
and pain, and past diarrhea.  He was negative for bloody 
bowel movements and fever.  July 1991 notes from an Army 
Hospital surgical clinic indicate that the veteran's 
ulcerative colitis was diagnosed in 1962.

A July 1991 radiological consultation report indicated that 
an air contrast barium enema was negative and there was no 
evidence of mucosal ulceration.  The terminal ileum was 
normal.  

The October 1992 VA examination noted a history of ulcerative 
colitis.

The veteran underwent a flexible sigmoidoscopy in January 
1993due to unremitting diarrhea with weight loss and 
occasional blood in the stool.  Inspection of the lower colon 
revealed no edema, erythema, or lesions.

A January 1993 letter from Dr. "F." at an army community 
hospital stated that the veteran has suffered from ulcerative 
colitis since 1968 and "has had an exacerbation since he 
served in Southwest Asia in 1990-1991."  Dr. F noted that 
the prognosis is good, but the disease is chronic and 
incurable.  

In his May 1996 Statement in Support, the veteran stated that 
his pre-existing colitis was aggravated by his Gulf War 
service.

An October 1999 VAOPT note indicated that the veteran had 
ulcerative colitis.

At his February 2000 RO hearing, the veteran stated that he 
suffered from diarrhea during his Persian Gulf service and 
thereafter.

A May 2000 letter from Dr. "W." notes that the veteran 
"carries a diagnosis of chronic ulcerative colitis, which 
has been kept under control for the past few years."  Dr. W 
also noted that the veteran had numerous other complaints 
unrelated to the ulcerative colitis, including chronic 
fatigue, diffuse weakness, recurrent upper respiratory tract 
infections, and neurologic complaints.  Dr. W related the 
veteran's opinion that he suffered from Persian Gulf 
Syndrome, but Dr. W did not offer his own opinion as to this 
question.

A December 2000 VAOPT note indicated a flare-up of colitis.

The veteran underwent a March 2001 restorative 
proctocolectomy with ileonal pull through and diverting loop 
ilesostomy.

Based on the above, service connection for a stomach 
disorder/diarrhea must be denied as due to an undiagnosed 
illness as well under general service connection principles.  
The veteran himself has indicated on numerous occasions - 
including to Dr. F - that his ulcerative colitis began in 
the late 1960s to early 1970s, after his initial period of 
service and prior to his National Guard or Gulf War service.  
Diarrhea is a symptom of ulcerative colitis.  See Stedman's 
Medical Dictionary, 27th Edition, at 378.  Consequently, the 
medical evidence indicates that the veteran's diarrhea is 
attributable to a known clinical diagnosis, his ulcerative 
colitis.

Dr. F's statement that the veteran's had suffered from 
ulcerative colitis since 1968 and has had an exacerbation 
since his Gulf War service does not warrant a finding of 
service connection for several reasons.  First, Dr. F did not 
state whether he had had concluded that the veteran suffered 
an "exacerbation" based on medical evidence or whether it 
was based on the veteran's own statements.  See LeShore v. 
Brown, 8 Vet. App. at 409.  Moreover, he did not indicate 
whether the exacerbation occurred during or as a result of 
the Gulf War service or after that service had ended.  As 
noted above, service connection may not be granted for an 
undiagnosed illness on the basis of aggravation of a pre-
existing disability.  See 38 C.F.R. § 3.317(a)(2)(i) 
(compensation is warranted only for a qualifying chronic 
disability "resulting from" an undiagnosed illness or 
medically unexplained chronic multisymptom illness).  
Moreover, the illness or illnesses must have become manifest 
either during active service in the Persian Gulf or after 
service within the prescribed presumptive period.  38 C.F.R. 
§ 3.317(a)(1)(i).  That is not the case, here, as the 
veteran's ulcerative colitis manifested prior to his Gulf War 
service by his own admission.

In addition, the veteran's claim cannot be granted under 
general service connection principles because there is no 
evidence that the veteran's preexisting ulcerative colitis 
was aggravated by his military service beyond its natural 
progression.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at519-20.  


Headaches, Nerve Injury with Numbness, and Bilateral Hip and 
Leg Neuropathy

The November 1961 pre-induction examination, and June 1964 
separation examination refer to left and right knee injuries, 
and there is a December 1990 emergency care and treatment 
record regarding a laceration to the veteran's lower left 
leg, and some stiffness in his calf following removal of 
stitches.

In his July 1987 and June 1990 reports of medical history for 
his periodic examinations, the veteran indicated that he had 
frequent or severe headaches.  

A September 1993 VAOPT note indicates the veteran complained 
of weakness in all four extremities since his return from the 
Persian Gulf War, and referred him for neurological 
evaluation.

In his May 1996 statement in support of claim and elsewhere, 
the veteran stated that since returning from the Persian 
Gulf, he suffered from severe headaches far more frequently 
than prior to that time.  

A December 1996 report of an EMG administered at a VAMC 
indicates that the distal latency as well as conduction 
velocity of the right common peritoneal and right posterior 
tibial nerves were within normal limits.  Similarly, all of 
the other muscles tested, including the right quadriceps, 
right biceps femoris, and the right anterior tibialis, were 
normal.  The report concluded that the findings failed to 
demonstrate any roots irritation signs or peripheral 
neuropathy.

A January 1997 VAOPT note indicated that the results of an 
EMG on the veteran's right hip were within normal limits.

In a November 1998 letter, Dr. "R." noted the veteran's 
prior complaints of pain down his right leg, which he claimed 
worsened as a result of the December 1996 EMG.  Dr. R. also 
noted the May 1997 right lateral femoral nerve injection.  
Dr. R noted that the veteran complained of pain in the right 
hip and right lateral lower back.  Examination revealed that 
reflexes and strength in the right leg was normal.  The 
veteran felt tenderness when his right hip and spine were 
palpated.

An October 1999 VAOPT note indicated that the EMG of June 
1996 was within normal limits.

According to the March 2002 VA examiner, the only symptoms of 
a neurological disorder appeared to be the veteran's 
complaints that he could not sleep at night because he has 
restless legs.  There was no evidence of migraines or ticks.  
The examiner noted that the December 1996 EMG failed to 
reveal anything.  The examiner concluded that there was no 
evidence of a neurological disorder.

As to the peripheral nerves, the examiner stated that the 
veteran complained of paresthesias, weakness, fatigue and 
that his peripheral neuropathy resulted from a December 1996 
EMG.  The examiner noted that the December 1996 EMG failed to 
show any root irritation signs or peripheral neuropathy, and 
therefore, the diagnosis was that there was no evidence of 
peripheral neuropathy.

Based on the above, service connection must be denied for 
headaches, nerve injury with numbness, and bilateral hip and 
leg neuropathy, as due to an undiagnosed illness and under 
general service connection principles.  The medical evidence 
of record indicates that the veteran does not have a nerve 
injury with numbness or bilateral hip and leg neuropathy, as 
these disorders were specifically ruled out by the December 
1996 EMG, and the March 2002 VA examiner stated that there 
was no evidence of a  neurological disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C.A. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996)).  The veteran therefore does not have a nerve 
injury with numbness or bilateral hip and leg neuropathy due 
to an undiagnosed illness or otherwise related to his 
military service.

In addition, while the veteran is competent to testify as to 
the headaches he says he suffers with more frequency since 
his Gulf War service, see Falzone v. Brown, 8 Vet. App. at 
403, he is not competent to testify as to a possible 
connection between the headaches and an undiagnosed illness 
or other alleged incident of service, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. at 379.  The veteran's statements as to 
his headaches and their etiology are contradicted by the 
evidence of record.  The March 2002 examiner found that there 
was no evidence of migraines, i.e., severe headaches, and 
that there was no evidence of a neurological disorder, which 
would include frequent headaches.  Moreover, the veteran 
complained of frequent or severe headaches prior to his Gulf 
War service, and there is no evidence that his Gulf War or 
other service aggravated these headaches.

As the preponderance of the evidence is against the veteran's 
claims for service connection for headaches, nerve injury 
with numbness, and bilateral hip and leg neuropathy, as due 
to an undiagnosed illness and otherwise, the benefit-of-the-
doubt doctrine does not apply, and these claims must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519-20.


§ 1151 Claim

In his October 1998 NOD, which was treated as containing 
multiple claims, including the one made under §1151, the 
veteran stated that he believed the December 1996 EMG at a 
VAMC was the cause of his leg neuropathy.

In a November 1998 letter, Dr. "R." stated that he had "no 
explanation for why the patient has developed a persistent 
pain following an EMG study."

In his July 2001 Statement in Support, the veteran stated 
that his bilateral hip and leg neuropathy was "suddenly, 
dramatically, and seriously aggravated by an EMG test 
administered to him during the natural process of examining, 
examining, testing, and treating him . . . for Gulf War 
Syndrome around Fall-Winter of 1996-1997.  The EMG suddenly 
spiked [the veteran's] peripheral neuropathy, leaving him 
leaving him immobilized by pain for 3 days and from which he 
has never fully recovered to date" (capitalization and 
underlining omitted).

38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claim was filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).

Under the amended law, compensation is awarded for a 
"qualifying additional disability" in the same manner as if 
such a disability were service-connected.  A disability is 
considered a qualifying additional disability if it was not 
the result of the veteran's willful misconduct; the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary; and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized. 38 C.F.R. 
§ 3.358(b)(2).  Moreover, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

As noted above, the competent medical evidence, specifically 
the March 2002 VA examination, indicates that the veteran 
does not have a neurological disorder, including leg 
neuropathy.  Moreover, the only physician to address the 
question, Dr R, found that there was no reason why the 
veteran would feel persistent pain as a result of the 
December 1996.  Consequently, the competent medical evidence 
indicates that any leg neuropathy or pain was not due to the 
VA EMG or any other VA treatment.  The veteran's claim for 
service connection for leg neuropathy and pain as the result 
of VA fault or the unforeseeable results of VA care must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519-20.


Hair Loss of Extremities

In his February 2000 claim, the veteran stated that he had 
hair loss on his upper and lower extremities, which was much 
worse on the lower extremities, due to an undiagnosed 
illness.  The SMRs are silent as to any hair loss of the 
extremities or otherwise, as are the recent March 2002 VA 
examinations.  The March 2002 dermatological examination 
stated that the only symptoms of skin disease was pruritus, 
which is itching.  See Stedman's Medical Dictionary, 27th 
edition, at 1468.  Although the examiner noted that the 
pruritus affected the upper and lower extremities, he did not 
note any hair loss in those areas.  Consequently, there is no 
medical evidence or objective indication that the veteran has 
suffered hair loss of extremities.  See Brammer v. Derwinski, 
3 Vet. App. at 223.

Although the veteran is competent to testify that he has 
experienced hair loss of his extremities, see Falzone v. 
Brown, 8 Vet. App. at 403, there is no evidence that any hair 
loss is due to an undiagnosed illness or otherwise related to 
service, and the veteran's claim for service connection for 
hair loss must therefore be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App at 
519-20.


Muscle and Joint Pain

In his May 1996 Statement in Support and elsewhere, the 
veteran stated that he experienced muscle and joint pain 
after his Gulf War service, including lack of strength and 
pain in his arms and hands and numbness in his legs.

At the March 2002 VA examination, the VA examiner stated as 
to the veteran's joints: "At examination not too much could 
be found, in fact, nothing could be found."  The examiner 
noted that the veteran was not on crutches, did not use a 
brace or cane, had no injury, no surgery, no dislocation, and 
no subluxation.  A physical examination of the joints 
revealed that the veteran had restriction of about 5 degrees 
in the left shoulder area.  There was no weakness or 
tenderness, and there was no abnormal movement or guarding of 
movement.  The hip, knee, and shoulder range of motion were 
normal, and there was no ankylosis.

As to the veteran's muscles, the March 2002 examiner noted 
the veteran's complaints, and stated that there was no 
evidence of muscle injury, no tumors, no loss of muscle 
function.  He diagnosed the veteran with degenerative joint 
disease and narrowing of L4, L5, and L5-S1.

Thus, to the extent that the veteran has a muscle or joint 
disorder, it has been attributed to a known clinical 
diagnosis, degenerative joint disease.  There is no 
indication in the record that the muscle and joint pain as to 
which the veteran is competent to testify, Falzone v. Brown, 
8 Vet. App. at 403, either is related to or was aggravated by 
service.  Consequently, the claim for service connection for 
these disorders, including as due to an undiagnosed illness, 
is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App at 519-20.



ORDER

The claim for service connection for chronic fatigue syndrome 
is granted.

The claim for service connection for a psychiatric disorder, 
including a nervous disorder with memory loss and insomnia, 
is granted.

The claim for service connection for a skin disorder, 
including due to an undiagnosed illness, is denied.

The claim for service connection for a respiratory disorder, 
including chronic cold, cough, and hoarse voice, including 
due to an undiagnosed illness, is denied.

The claim for service connection for a stomach disorder, 
including diarrhea, including as due to an undiagnosed 
illness, is denied.

The claim for service connection for headaches, including due 
to an undiagnosed illness, is denied.

The claim for service connection for a nerve injury with 
numbness, including due to an undiagnosed illness, is denied.

The claim for service connection for bilateral hip and leg 
neuropathy, including due to an undiagnosed illness, is 
denied.

The claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for injury due to a VA EMG test is denied.

The claim for service connection for hair loss, including due 
to an undiagnosed illness, is denied.

The claim for service connection for muscle and joint pain, 
including due to an undiagnosed illness, is denied.


REMAND

With respect to a TDIU, total disability will be considered 
to exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent, but total ratings 
will not be assigned, generally, for temporary exacerbations 
or acute infectious diseases-except where specifically 
prescribed by VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability- 
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disabilities- provided 
that, if there is only one such disability, it shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.

The RO's January 2003 decision denied the veteran's claim for 
a TDIU because he was not service connected for any 
disabilities at that time.  Since, however, the Board has 
granted service connection for two disabilities in the 
preceding decision, the claim for a TDIU must be remanded in 
light of this development.

The Board also notes that the TDIU claim was not mentioned in 
the RO's VCAA letters, and the RO should specifically refer 
to this claim in its correspondence to the veteran following 
this remand.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  The veteran should also be asked 
to submit any relevant evidence in his 
possession concerning his claim for a 
TDIU.

2.  Then, readjudicate the TDIU claim 
after determining the appropriate ratings 
for the veteran's now service-connected 
chronic fatigue syndrome and psychiatric 
disorder.  If the TDIU claim continues to 
be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



